Case 2:18-cv-14128-WJM-MF Document 4-3 Filed 10/11/18 Page 1 of 4 PageID: 44




FOX ROTHSCHILD LLP
Formed in the Commonwealth of Pennsylvania
By: John C. Atkin, Esq.
Princeton Pike Corporate Center
997 Lenox Drive, Building 3
Lawrenceville, NJ 08648-2311
Tel: (609) 896-3600
Fax: (609) 896-1469
jatkin@foxrothschild.com
Attorneys for Strike 3 Holdings, LLC

                  UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEW JERSEY


STRIKE 3 HOLDINGS, LLC,
                                           Civil Case No. 2:18-cv-14128-WJM-
                  Plaintiff,               MF

v.                                        DECLARATION OF TOBIAS
                                            FIESER IN SUPPORT OF
JOHN DOE subscriber assigned IP address   PLAINTIFF’S MOTION FOR
108.35.153.139,                           LEAVE TO SERVE A THIRD
                                        PARTY SUBPOENA PRIOR TO A
                Defendant.                 RULE 26(f) CONFERENCE




                 [Remainder of page intentionally left blank]




                                     i
                                 EXHIBIT B
Case 2:18-cv-14128-WJM-MF Document 4-3 Filed 10/11/18 Page 2 of 4 PageID: 45




 DECLARATION OF TOBIAS FIESER IN SUPPORT OF PLAINTIFF'S MOTION FOR
     LEAVE TO TAKE DISCOVERY PRIOR TO A RULE 26(f) CONFERENCE

 I, Tobias Fieser, do hereby state and declare as follows:

        1.      My name is Tobias Fieser. I am over the age of 18 and am otherwise competent

 to make this declaration.

        2.      This declaration is based on my personal knowledge and, if called upon to do so, I

will testify that the facts stated herein are true and accurate.

        3.      I am employed by IPP International UG ("!PP"), a German company, in its

litigation support department.

        4.      IPP provides forensic investigation services to copyright owners including an

ability to track, monitor, and detect copyright infringement in an online environment. Strike 3

Holdings, LLC ("Strike 3") hired IPP to monitor and record online infringement of its movies.

        5.      One of the services that IPP provides is that its system monitors the BitTorrent

file distribution network for the presence of copyrighted works.         IPP's forensic software

identifies Internet Protocol ("IP") addresses that are being used by infringers to distribute

copyrighted works within the BitTorrent File Distribution Network.

        6.     As part of my employment with IPP, I was assigned the task of overseeing,

analyzing, and reviewing the results of this investigation. I have previously provided the same

support for thousands of copyright infringement lawsuits across the United States, and I gave full

and complete testimony about the forensic scanning process during the "BitT01Tent Bellwether

Trial" (Malibu Media v. John Does, 12-cv-2078, (E.D. Pa. Jan. 3, 2013)).

        7.     After reviewing IPP's forensic activity records , I determined that IPP's forensic

servers connected to an electronic device using IP Address 108.35.153.139.             After this

connection, Defendant's IP Address of 108.35.153.139 was documented distributing to IPP's

                                                I
NJD-1193-NWRK                               EXHIBITB
Case 2:18-cv-14128-WJM-MF Document 4-3 Filed 10/11/18 Page 3 of 4 PageID: 46




servers multiple pieces of Strike 3 's copyrighted movies listed on Exhibit A to Strike 3 's

Complaint.

        8.        Each piece was recorded in a PCAP, which stands for "packet capture" and is a

forensically sound interface for recording network traffic.      The time recorded is quoted in

Universal Time which correlates to the assignment logs kept by United States Internet Service

Providers (ISPs) tracking which IP Address is assi gned to which customer at a given point in

time. The infringement appears consistent and on-going.

        9.        IPP's software additionally analyzed each BitTorrent "piece" distributed by

Defendant's IP Address. It verified that reassembling the pieces using a specialized BitTorrent

client results in a fully playable digital movie.

       10.        A digital file can be identified by what is called a "Cryptographic Hash Value."

This concept was developed by the United States National Security Agency. lPP's software

determined that the files being distributed by Defendant's IP Address have a unique identifier of

the Cryptographic Hash outlined on Exhibit A.

       1 I.       IPP's software is programmed to only allow it to download files from the

BitTorrent Network. It is unable to distribute content. At no point did IPP distribute any part of

Strike 3 's copyrighted movies at any time.

       12.        IPP additionally confirmed through its ancillary worldwide BitTorrent

surveillance program that IP address 108.35.153.139 is associated with significant long term

BitTorrent use.




                                                2
NJD-1193-NWRK                               EXIDBIT B
Case 2:18-cv-14128-WJM-MF Document 4-3 Filed 10/11/18 Page 4 of 4 PageID: 47




                                     DECLARATION

        PURSUANT TO 28 U.S.C. § 1746, I hereby declare under penalty of perjury under the
 laws of the United States of America that the foregoing is true and correct.

       Executed on this 4:,;. f: day of   Or Jr,,
                                                �'1.­


                                   TOBIAS FIESER

                                   By:/V




                                              3
NJD-1193-NWRK                             EXHIBIT B
